DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application 16/021,068 are citing the paragraph numbers in the Pre-Grant Publication US 2019/0000569 A1.
Note: all citations with respect to the prior-filed application 15/609,334 are citing the paragraph numbers in the Pre-Grant Publication US 2017/0258535 A1.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/609,334, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Regarding limitations “a sensor configured to output a proximity signal indicating, while the robotic arm is positioned adjacent to a patient, proximity of the robotic arm to the patient; and a surgical control computer comprising: at least one processor connected to receive the proximity signal from the sensor; and at least one memory storing program instructions executed by the at least one processor to perform operations comprising: determining when the robotic arm has collided with the patient or is predicted to collide with the patient based on the proximity signal; and performing a remedial action responsive to the determination” in independent claim 1, there is no relevant disclosure, with respect to the proximity measurement or collision determination, can be find in either specification or figures in the prior-filed application 15/609,334.
Thus, the disclosure of prior-filed application 15/609,334 fails to support all the limitations cited in independent claim 1 of present application. Therefore, the effective filing dates of all claims in present application 16/021,068 are set as the filing date 06/28/2018.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding limitation “a patient” in claim 1 line 6, it is unclear the above patient is a newly introduced different patient or the same patient introduced in line 4.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation “patient” in claim 1 line 6 is interpreted as the same patient introduced in line 4.

Claim 12 recites the limitation "the pathway" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, the above pathway is interpreted as the same “light conductive pathway” introduced in claim 12 lines 3 – 4.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 1 – 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weir (US 2017/0189126 A1; published on 07/06/2017) in view of Hourtash et al. (US 2013/0325029 A1; published on 12/05/2013) (hereinafter "Hourtash").

Note: some citations to Weir are citing the shared elements in the embodiment of Fig.3. See Weir [0134], "The robotic surgical system 900 can generally be configured and used similar to the robotic surgical system 200 of FIG. 3." These citations applied to all 103 rejections in the following sections.

Regarding claim 1, Weir teaches a surgical robotic system ("The systems, devices, and methods disclosed herein can be implemented using a robotic surgical system." [0090]) comprising:
a surgical robot ("… a robotic surgical system 200 …" [0092]; Fig.3, 4) comprising a robotic arm ("… and a movement mechanism 210." [0092]; "… the movement mechanism 210 can include an arm." [0093]; Fig.4) and a controller ("… include a controller 206 …" [0092]; Fig.3), wherein the robotic arm is configured to be connectable to a surgical end-effector ("… the arm 300, e.g., the active portion 300 a thereof, can be configured to removably and replaceably couple to a surgical instrument 312 via the coupling mechanism 310 … The instrument's distal end 314 can include an end effector …" [0097]; Fig.4, 5) and configured to position the surgical end-effector 
a sensor configured to output a proximity signal indicating, while the robotic arm is positioned adjacent to a patient, proximity of the robotic arm to the patient ("The controller 904 can be configured to receive an input from a user {not shown} requesting movement, relative to a patient {not shown}, of a master one of the surgical instruments 906 a, 906N." [0134]; "The sensors 908 a, 908N can be configured to facilitate the detection of a collision of the one of the movements mechanisms 908 a, 908 b to which it is coupled with another object before the collision occurs …" [0135]; the sensors are working during the movement of arms; in addition, the detection of collision is interpreted of proximity signal, for example "The controller 904 can be configured to determine a standing wave ratio {SWR} of the transmission line, as the SWR will vary as objects are at different distances from the sensor." [0142]; although Weir does not explicitly teach the above object is patient, a patient is a specie included in the "object" as genus in the art. Simple substitution of patient with the object as taught in Weir still yields the same result in collision detection); and
a surgical control computer ("The robotic surgical system 900 can include a computer system …" [0134]) comprising:

at least one memory storing program instructions executed by the at least one processor to perform operations ("Similarly, computer systems are also provided that can include one or more processors and one or more memories coupled to the one or more processors. Each of the one or more memories can temporarily or permanently store instructions that cause at least one processor to perform one or more of the operations described herein." [0025]) comprising:
determining when the robotic arm is predicted to collide with the patient ("The sensors 908 a, 908N can be configured to facilitate the detection of a collision of the one of the movements mechanisms 908 a, 908 b to which it is coupled with another object before the collision occurs." [0135]; although Weir does not explicitly teach the above object is patient, a patient is a specie included in the "object" as genus in the art. Simple substitution of patient with the object as taught in Weir still yields the same result in collision detection) based on the proximity signal ("The controller 904 can be configured to determine a standing wave ratio {SWR} of the transmission line, as the SWR will vary as objects are at different distances from the sensor." [0142]); and
performing a remedial action responsive to the determination ("The controller 904 of the robotic surgical system 900 can be configured to trigger performance of a remedial action {also referred to herein as a corrective action} in response to the 
Although patient is not explicitly taught, Weir teaches collision avoidance between two objects and patient is a specie of the object.
In addition, in the same field of endeavor, Hourtash teaches a sensor configured to output a proximity signal indicating, while the robotic arm is positioned adjacent to a patient, proximity of the robotic arm to the patient ("... therefore, the system defines the 'avoidance geometry' and determines its proximity to the patient surface, typically using joint sensors from which the position or velocity of the 'avoidance geometry' can be determined. Embodiments may also use proximity sensors mounted on the driven linkages or slaves that can locally sense a proximity of a patient surface." [0056]); and
determining when the robotic arm is predicted to collide with the patient based on the proximity signal ("The location and/or velocities of the avoidance geometry during commanded movement of the manipulator arm is generally determined using joint state sensors, from which the system can determine the shortest distance d between the avoidance geometry and the obstacle surface. In response to a determination that the distance d is less than desired, which may be indicative of a likely or potential arm-to-patient collision ..." [0057]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance between two objects as taught by Weir with the arm-to-patient collision avoidance as taught by Hourtash. Doing so would make it possible "to provide such improvements while increasing the range of motion of the instruments for at least some procedures and 

Regarding claim 2, Weir in view of Hourtash teaches all claim limitations, as applied in claim 1, and Weir further teaches wherein the operations for performing the remedial action responsive to the determination, comprise: controlling a display device to display a collision warning to an operator ("… providing a notification to a user indicating that the movement mechanism associated with the detected impending collision is subject to an impending collision … such as a display device of the system 900 being configured to display the notification thereon." [0160]) and/or controlling an audio generation device to output an audible collision warning to the operator ("The notification can include any one or more of an audible signal …" [0160]).

Regarding claim 3, Weir in view of Hourtash teaches all claim limitations, as applied in claim 1, and Weir further teaches a motor connected to move the robotic arm responsive to commands ("… cause the controller 206 to transmit an electronic signal to the motors 208 that causes the motors 208 to provide a force {e.g., torque} to the arm, thereby causing movement of the arm." [0093]),
wherein the operations for performing the remedial action responsive to the determination, comprise: controlling the motor via a command to inhibit movement of the robotic arm in a direction toward where the robotic arm has collided with the patient or is predicted to collide with the patient ("… the remedial action can include any one or more of slowing a movement speed of the movement mechanism associated with the in contradiction to the movement thereof requested by a user input to the robotic surgical system 900 requesting movement of the surgical instrument coupled to that movement mechanism ..." [0160]; although Weir does not explicitly teach the above object is patient, a patient is a specie included in the "object" as genus in the art. Simple substitution of patient with the object as taught in Weir still yields the same result in collision detection).

Regarding claim 4, Weir in view of Hourtash teaches all claim limitations, as applied in claim 1, and Weir further teaches wherein the operations for performing the remedial action responsive to the determination, comprise: responsive to the proximity signal, determining a translational movement of the end-effector that will allow the end-effector to be moved from a present location toward a target location relative to the patient without collision of the robotic arm with the patient ("… a message indicating a modification of the instrument pose determined by the system 900 that would allow the instrument to avoid the collision and resume uninhibited movement such as a message of 'Rotate right tool slightly clockwise or push it left to eliminate external collisions,' … how the instrument's pose can be revised to avoid the collision with a size or other attribute of the indicator indicating the relative merit {freedom attained} of the revised pose" [0164]; here the pose includes translational movement; "... variables that uniquely identify a component's pose {e.g., location defined by translation and orientation defined by rotation} ..." [0071]; although Weir does not explicitly teach the above object is patient, a patient is a specie included in the "object" as genus in the art. Simple 
displaying guidance information to an operator that guides the operator's movement of the end-effector based on the translational movement that is determined ("… an image such as a 3-D graphical indicator (e.g., a colored wedge, pyramidal frustum, etc.) overlaid on the instrument tip indicating how the instrument's pose can be revised to avoid the collision …" [0164]; here the pose includes translational movement; "... variables that uniquely identify a component's pose {e.g., location defined by translation and orientation defined by rotation} ..." [0071]).

Regarding claim 5, Weir in view of Hourtash teaches all claim limitations, as applied in claim 4, and Weir further teaches wherein the operations for performing the remedial action responsive to the determination, further comprise: responsive to the proximity signal, determining a rotational movement of the end- effector that will allow the end-effector to be further moved toward the target location relative to the patient without collision of the robotic arm with the patient ("… a message indicating a modification of the instrument pose determined by the system 900 that would allow the instrument to avoid the collision and resume uninhibited movement such as a message of 'Rotate right tool slightly clockwise or push it left to eliminate external collisions,' … how the instrument's pose can be revised to avoid the collision with a size or other attribute of the indicator indicating the relative merit {freedom attained} of the revised pose" [0164]; here the pose includes rotational movement; "... variables that uniquely identify a component's pose {e.g., location defined by translation and orientation defined 
wherein the guidance information displayed to the operator guides the operator's movement of the end-effector based on the translational movement and the rotational movement that is determined ("… an image such as a 3-D graphical indicator {e.g., a colored wedge, pyramidal frustum, etc.} overlaid on the instrument tip indicating how the instrument's pose can be revised to avoid the collision …" [0164]; here the pose includes translational movement and rotational movement; "... variables that uniquely identify a component's pose {e.g., location defined by translation and orientation defined by rotation} ..." [0071]).

Regarding claim 6, Weir in view of Hourtash teaches all claim limitations, as applied in claim 4, and Hourtash further teaches wherein the operations by the surgical control computer ("A controller of the surgical system may include a processor with a readable memory having joint controller programming instructions or code recorded thereon ..." [0042]) further comprise: generating a data structure mapping distances between the robotic arm and the patient based on the proximity signal from the sensor ("The locations of the features of the manipulator arm are approximated by two reference points 702, 704, referred to collectively as avoidance geometry 700. The location and/or velocities of the avoidance geometry during commanded movement of the manipulator arm is generally determined using joint state sensors, from which the 
determining a pathway from the present location of the end-effector to the target location of the end-effector relative to the patient, wherein the determination of the pathway is constrained based on content of the data structure to avoid collision of the robotic arm with the patient ("In response to a determination that the distance d is less than desired, which may be indicative of a likely or potential arm-to-patient collision, the system calculates a coordinated avoidance movement of the joints within a null-space of a Jacobian associated with the manipulator arm so as to increase the distance d between the avoidance geometry 700 and the obstacle surface 800 and then drives the joints according to the calculated movement. Since the avoidance movement of the joints is calculated to extend within the null-space, this movement maintains the desired state of the distal portion or end effector of the manipulator arm such that the avoidance movement can be combined with the commanded movement of the manipulator arm to effect the desired state of the end effector." [0057]),
wherein the translational movement of the end-effector is determined based on the pathway that is determined ("Hence, a change in a position of an end effector {for example} may involve a translation of the end effector from a first location to a second location, a rotation of the end effector from a first orientation to a second orientation, or a combination of both." [0035]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance between two objects as taught by Weir with the arm-to-patient collision avoidance as taught by 

Regarding claim 7, Weir in view of Hourtash teaches all claim limitations, as applied in claim 1, and Weir further teaches at least one motor connected to translationally move the robotic arm responsive to translational commands ("… the movement mechanism 210 can include an arm. The arm can be configured to move so as to cause movement of a surgical instrument coupled thereto in any one or more of the three translational directions {surge, heave, and sway} and in any one or more of the three rotational directions {roll, pitch, and yaw} in response to control by the controller 206 ... The user's input can be configured to cause the controller 206 to transmit an electronic signal to the motors 208 that causes the motors 208 to provide a force {e.g., torque} to the arm, thereby causing movement of the arm." [0093]),
wherein the operations for performing the remedial action responsive to the determination, comprise: responsive to the proximity signal, determining a translational movement of the end-effector that will allow the end-effector to be moved toward a target location relative to the patient without collision of the robotic arm with the patient ("… a message indicating a modification of the instrument pose determined by the system 900 that would allow the instrument to avoid the collision and resume uninhibited movement such as a message of 'Rotate right tool slightly clockwise or push it left to eliminate external collisions,' … how the instrument's pose can be revised to 
generating the translational commands for the at least one motor to translationally move the robotic arm based on the translational movement that is determined ("The user's input can be configured to cause the controller 206 to transmit an electronic signal to the motors 208 that causes the motors 208 to provide a force {e.g., torque} to the arm, thereby causing movement of the arm." [0093]; "… indicating how the instrument's pose can be revised to avoid the collision with a size or other attribute of the indicator indicating the relative merit (freedom attained) of the revised pose since the user can be free to adjust one instrument having an overlaid image ..." [0164]; here the user is adjusting the pose through controller according to the revised pose).

Regarding claim 8, Weir in view of Hourtash teaches all claim limitations, as applied in claim 7, and Weir further teaches at least one other motor connected to rotationally move the robotic arm responsive to rotational commands ("… the movement mechanism 210 can include an arm. The arm can be configured to move so as to cause movement of a surgical instrument coupled thereto in any one or more of the three 
wherein the operations for performing the remedial action responsive to the determination, further comprise: responsive to the proximity signal, determining a rotational movement of the end- effector that will allow the end-effector to be further moved toward the target location relative to the patient without collision of the robotic arm with the patient ("… a message indicating a modification of the instrument pose determined by the system 900 that would allow the instrument to avoid the collision and resume uninhibited movement such as a message of 'Rotate right tool slightly clockwise or push it left to eliminate external collisions,' … how the instrument's pose can be revised to avoid the collision with a size or other attribute of the indicator indicating the relative merit {freedom attained} of the revised pose" [0164]; here the pose includes rotational movement; "... variables that uniquely identify a component's pose {e.g., location defined by translation and orientation defined by rotation} ..." [0071]; although Weir does not explicitly teach the above object is patient, a patient is a specie included in the "object" as genus in the art. Simple substitution of patient with the object as taught in Weir still yields the same result in collision detection); and
generating the rotational commands for the at least one other motor to rotationally move the robotic arm based on the rotational movement that is determined ("The user's input can be configured to cause the controller 206 to transmit an electronic 

Regarding claim 9, Weir in view of Hourtash teaches all claim limitations, as applied in claim 7, and Hourtash further teaches wherein the operations by the surgical control computer ("A controller of the surgical system may include a processor with a readable memory having joint controller programming instructions or code recorded thereon ..." [0042]) further comprise: generating a data structure mapping distances between the robotic arm and the patient based on the proximity signal from the sensor ("The locations of the features of the manipulator arm are approximated by two reference points 702, 704, referred to collectively as avoidance geometry 700. The location and/or velocities of the avoidance geometry during commanded movement of the manipulator arm is generally determined using joint state sensors, from which the system can determine the shortest distance d between the avoidance geometry and the obstacle surface." [0057]); and
determining a pathway from the present location of the end-effector to the target location of the end-effector relative to the patient, wherein the determination of the pathway is constrained based on content of the data structure to avoid collision of the robotic arm with the patient ("In response to a determination that the distance d is less 
wherein the translational commands are generated for the at least one motor to translationally move the robotic arm based on the pathway that is determined ("Hence, a change in a position of an end effector {for example} may involve a translation of the end effector from a first location to a second location, a rotation of the end effector from a first orientation to a second orientation, or a combination of both." [0035]; "... thereon that allows the processor to derive suitable joint commands for driving the joints so as to allow the controller to effect the desired reconfiguration to avoid collision with the outer surface of the patient and/or to effect the desired end effector movement." [0042]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance between two objects as taught by Weir with the arm-to-patient collision avoidance as taught by Hourtash. Doing so would make it possible "to provide such improvements while increasing the range of motion of the instruments for at least some procedures and 

Regarding claim 10, Weir in view of Hourtash teaches all claim limitations, as applied in claim 1, and Weir further teaches wherein: the sensor comprises a pressure film connected to and extending along at least a portion of a surface of the robotic arm ("Another type of matter probe includes a cushion attached to a surface of a movement mechanism or a casing thereof." [0155]; "The cushion can be, for example, in the form of a rib, a belt similar to a torpedo belt …" [0156]), wherein the pressure film is connected to circuitry configured to output the proximity signal indicating that a collision has occurred responsive to a force being exerted against the pressure film ("The cushion can be configured to deform in response to a force applied thereto … The controller 904 can be configured to determine from a signal from the cushion whether a collision is impending, where the signal is indicative of the pressure applied to the cushion." [0158]; circuitry is inherent element of cushion probe to generate signal).

Regarding claim 13, Weir in view of Hourtash teaches all claim limitations, as applied in claim 1, and Weir further teaches wherein: the sensor comprises an electroconductive pad system comprising a first electroconductive pad and a second electroconductive pad ("… the electrical probe can include a conductive layer with respect to a common ground, such as a casing of a movement mechanism having a conductive outer layer with respect to a common ground." [0143]; here the conductive layer is interpreted as the first pad and the common ground is interpreted as the second 
wherein the electroconductive pad system is connected to circuitry configured to provide the proximity signal indicating that a collision has occurred responsive to the current being generated by the electroconductive pad system ("When the determined current has changed by more than a predetermined threshold amount, the controller 904 can determine that a possible collision is imminent. In other words, the higher the capacitance, the closer the nearby object and thus the more likely a collision may occur." [0143]).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weir in view of Hourtash, as applied in claim 1, and further in view of Johnson et al. (US .

Regarding claim 11, Weir in view of Hourtash teaches all claim limitations, as applied in claim 1, except wherein: the sensor comprises at least one of a load cell connected to the robotic arm and a switch connected to the robotic arm, and is connected to circuitry configured to output the proximity signal indicating that a collision has occurred responsive to a force being exerted against the at least one of the load cell connected to the robotic arm and the switch.
However, in the same field of endeavor, Johnson teaches wherein: the sensor comprises at least one of a load cell connected to the robotic arm ("Load cell 64, as illustrated in FIGS. 7 and 8 may attach to saddle joint 62 by any suitable means." [0045]; see also Fig.2, the end-effector is at the tip of the arm which means the load cell is connected to the arm) and a switch connected to the robotic arm ("… information as to the amount of force applied may be distributed from a switch array 122 and/or a plurality of switch arrays to a microcontroller unit 122. Microcontroller unit 124 … The switch algorithm may allow microcontroller unit 124 to communicate with a motor driver 126." [0045]; since the motor driver is on the arm, the communication between switch and motor driver indicate a connection therebetween), and is connected to circuitry configured to output the proximity signal responsive to a force being exerted against the at least one of the load cell connected to the robotic arm and the switch ("Motion controller 128 may receive information from load cell 64 as to the direction of force sensed by load cell 64." [0045]).

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance sensors as taught by Weir with the load cell as taught by Johnson. Doing so would make it possible to "allow an operator to move SCARA 24 and end effector 22 effortlessly and/or with very little resistance" (see Johnson; [0045]). 
In addition, in the same field of endeavor, Deshpande teaches wherein: the sensor comprises at least one of a load cell connected to the robotic arm ("… a load cell 110 mounted at some point along the bottom of the vertical column 40." [0022]) and is connected to circuitry configured to output the proximity signal indicating that a collision has occurred responsive to a force being exerted against the at least one of the load cell connected to the robotic arm ("... the device of the present invention provides for an anti-collision alarm and mechanism that stops movement of the C-arm upon contact with an object ..." [0009]; "If the difference between the output of the load cell 110 is larger than the reference value in the LUT, the microcontroller 140 sends a signal to the motor drive 150 that stops the motor drive 150 and sends a signal to a buzzer 160, which alerts the operator to the potential problem." [0024]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance sensors as taught by Weir with the load cell as taught by Deshpande. Doing so would make it .


Claim 12 and 14 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weir in view of Hourtash, as applied in claim 1, and further in view of Wong et al. (US 2006/0133572 A1; published on 06/22/2006) (hereinafter "Wong").

Regarding claim 12, Weir in view of Hourtash teaches all claim limitations, as applied in claim 1, and Weir further teaches the sensor comprises a light sensor and a light source spaced apart along the robotic arm ("One type of energy probe includes a light probe." [0138]; "A passive light probe can be configured to sense light emitted by sources, such as other light probes … Each of the light probes can be associated with a light protection zone ..." [0139]).
Weir in view Hourtash fails to explicitly teach wherein the light sensor is configured to receive light from the light source when a light conductive pathway between the light source and the light sensor is not blocked, and to provide the proximity signal responsive to the pathway being blocked.
However, in the same field of endeavor, Wong teaches wherein: the sensor comprises a light sensor and a light source spaced apart along the robotic arm ("… the collision avoidance system includes at least one optical emitter-receiver pair …" [0054]), wherein the light sensor is configured to receive light from the light source when a light conductive pathway between the light source and the light sensor is not blocked, and to 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance sensors as taught by Weir with the optical sensor based collision avoidance system as taught by Wong. Doing so would make it possible to "prevent the x-ray linac 104 or the arm assembly 112 from colliding with the head of the patient, while the arm assembly 112 is maneuvering the x-ray beam into a correct position" (see Wong; [0045]).

Regarding claim 14, Weir in view of Hourtash teaches all claim limitations, as applied in claim 1, except wherein: the sensor comprises a distance ranging circuit that outputs the proximity signal providing an indication of distance between a portion of the robotic arm and the patient.
However, in the same field of endeavor, Wong teaches wherein: the sensor comprises a distance ranging circuit that outputs the proximity signal providing an indication of distance between a portion of the robotic arm and the patient ("... the laser rangefinder may include: …  a data acquisition system, effective to compute the distance to the object by making time-or-flight measurements, i.e. by measuring the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance sensors as taught by Weir with the optical sensor based collision avoidance system as taught by Wong. Doing so would make it possible to "prevent the x-ray linac 104 or the arm assembly 112 from colliding with the head of the patient, while the arm assembly 112 is maneuvering the x-ray beam into a correct position" (see Wong; [0045]).

Regarding claim 15, Weir in view of Hourtash and Wong teaches all claim limitations, as applied in claim 14, and Wong further teaches wherein: the distance ranging circuit is connected to the robotic arm ("... the transmitter component of the laser range finder may be coupled to the x-ray emission head." [0058]; the emission head is mounted on the arm, see Fig.3) and configured to determine distance in a direction away from the robotic arm ("… a transmitter that generates laser light and transmits the laser light toward one or more exclusion zones, or toward one or more boundaries of the exclusion zone … a data acquisition system, effective to compute the distance to the object by making time-or-flight measurements ..." [0056]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance sensors as taught by Weir with the optical sensor based collision avoidance system as taught by Wong. Doing so would make it possible to "prevent the x-ray linac 104 or the arm 

Regarding claim 16, Weir in view of Hourtash and Wong teaches all claim limitations, as applied in claim 14, and Wong further teaches wherein the distance ranging circuit comprises a time-of-flight measurement system ("… the laser rangefinder … to compute the distance to the object by making time-or-flight measurements ..." [0057]) comprising:
an emitter configured to emit a pulse of a first type of energy ("… the transmitter generates and transmits a laser pulse along a light axis extending from the head …" [0058]);
a detector configured to receive the pulse ("… a receiver for receiving the transmitted light that is back-scattered from any object ..." [0056]; "… and detects laser light back-scattered along the light axis from an object disposed along the light axis." [0058]); and
a processor ("The data acquisition system may include a time-of-flight electronics unit ... and a microprocessor controller." [0057]) configured to determine the distance the pulse traveled based on the travel time of the pulse between emission and receipt ("… a data acquisition system, effective to compute the distance to the object by making time-or-flight measurements, i.e. by measuring the time required for the light to reach the object and return." [0056]), and generate the proximity signal based on the distance that is determined ("The microprocessor controller unit may include means for interrupting, in response to the determined distance being at or less than a 
wherein the first type of energy is sonic energy ("… the transducers 320 ping to determined the distance to the nearest object. The acoustic transducers 320 may be ultrasonic transducers, by way of example." [0065]) or electromagnetic energy ("… transmits a laser pulse …" [0058]; light is an EM energy).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance sensors as taught by Weir with the optical sensor based collision avoidance system as taught by Wong. Doing so would make it possible to "prevent the x-ray linac 104 or the arm assembly 112 from colliding with the head of the patient, while the arm assembly 112 is maneuvering the x-ray beam into a correct position" (see Wong; [0045]).

Regarding claim 17, Weir in view of Hourtash and Wong teaches all claim limitations, as applied in claim 16, and Wong further teaches wherein: sonic energy comprises ultrasonic frequency signals ("… the transducers 320 ping to determined the distance to the nearest object. The acoustic transducers 320 may be ultrasonic transducers, by way of example." [0065]); and
electromagnetic energy comprises one of infrared frequency signals, visible frequency signals, and ultraviolet frequency signals ("For example, a diode-pumped Nd—YAG {neodymium-yttrium-aluminum-garnet} laser may be used; however, any other commercially available laser source may be used." [0057]; Nd-YAG laser is 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance sensors as taught by Weir with the optical sensor based collision avoidance system as taught by Wong. Doing so would make it possible to "prevent the x-ray linac 104 or the arm assembly 112 from colliding with the head of the patient, while the arm assembly 112 is maneuvering the x-ray beam into a correct position" (see Wong; [0045]).

Regarding claim 18, Weir in view of Hourtash and Wong teaches all claim limitations, as applied in claim 16, and Wong further teaches wherein: the emitter and the detector are connected to the robotic arm ("... the transmitter component of the laser range finder may be coupled to the x-ray emission head. In this form of the invention, the transmitter generates and transmits a laser pulse along a light axis extending from the head, and detects laser light back-scattered ..." [0058]; since the transmitter can perform both transmission and receiving function, it is implied that both the transmitter and receiver are in the same range finder body; and the emission head is mounted on the arm, see Fig.3).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance sensors as taught by Weir with the optical sensor based collision avoidance system as taught by Wong. Doing so would make it possible to "prevent the x-ray linac 104 or the arm 

Regarding claim 19, Weir in view of Hourtash teaches all claim limitations, as applied in claim 1, and Hourtash further teaches wherein the operations by the surgical control computer further comprise: determining a pathway from the present location of the end-effector to the target location of the end-effector relative to the patient ("The location and/or velocities of the avoidance geometry during commanded movement of the manipulator arm is generally determined using joint state sensors …" [0057]); 
determining whether the pathway would result in the robotic arm colliding with the patient based on the at least one location on the patient ("… from which the system can determine the shortest distance d between the avoidance geometry and the obstacle surface. In response to a determination that the distance d is less than desired, which may be indicative of a likely or potential arm-to-patient collision ..." [0057]); and
in response to determining that the pathway would result in the robotic arm colliding with the patient, generating a proximity signal indicating that the robotic arm is predicted to collide with the patient ("In response to a determination that the distance d is less than desired, which may be indicative of a likely or potential arm-to-patient collision, the system calculates a coordinated avoidance movement of the joints within a null-space of a Jacobian associated with the manipulator arm so as to increase the distance d between the avoidance geometry 700 and the obstacle surface 800 and then drives the joints according to the calculated movement." [0057]).

Weir in view of Hourtash fails to explicitly teach wherein: the sensor comprises a probe configured to measure at least one location on the patient.
However, in the same field of endeavor, Wong teaches wherein: the sensor comprises a probe configured to measure at least one location on the patient ("The image detectors 126 then obtain live {real-time} radiographic images …" [0042]; "In other words, patient location and movement is tracked by the matching the ‘live’ x-ray images to the pre-computed set of synthetic images that correspond to various projected movements of the patient." [0043]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance sensors as taught by Weir with the optical sensor based collision avoidance system as taught by Wong. Doing so would make it possible to "prevent the x-ray linac 104 or the arm assembly 112 from colliding with the head of the patient, while the arm assembly 112 is maneuvering the x-ray beam into a correct position" (see Wong; [0045]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weir in view of Hourtash, as applied in claim 1, and further in view of Woerlein (US 2007/0270690 A1; published on 11/22/2007).

Regarding claim 20, Weir in view of Hourtash teaches all claim limitations, as applied in claim 1, except wherein: the sensor comprises a camera system configured to determine distances between the robotic arm and an array of tracking markers on the patient, and to generate the proximity signal based on the distances that are determined.
However, in the same field of endeavor, Woerlein teaches wherein: the sensor comprises a camera system ("… includes a stereoscopic camera unit 1 a …" [0025]) configured to determine distances between the robotic arm and ("… and logic that can assign spatial positions to observed points such as, for example, reference spheres on the reference array 7." [0025]; "Because the position of the distance meter 6 is known in the system via the reference array 8, and the linear distance from each point {broken line} can be measured and relayed to the data processing unit 4 ..." [0026]; "If 'external tracking' is also performed via the tracking system 1 and the reference array 8 on the distance meter 6, these two localizing systems can redundantly supplement each other ..." [0028]; see Fig.2, the position of reference array 8 is also the position of arm 5, therefore the distance between 7 and 8 is the distance between patient and robotic arm) an array of tracking markers on the patient ("… a reference array 7 that forms part of an optical tracking system 1 is arranged on the patient 2 in a region to be registered." [0025]), and to generate the proximity signal based on the distances that are 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance sensors as taught by Weir with the camera and reference arrays based tracking system as taught by Woerlein. Doing so would make it possible that "enables mutual redundant supplementing of the measured distance" (see Woerlein; [0011]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793